Title: From George Washington to Robert Cary & Company, 13 June 1763
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 13th June 1763.

The Inclosed presents you a Copy of my Letter of the 26th of April, since which your favour of the 7th of March advising of the Nautilus’s arrival is come to hand. Your taking no notice in that or any other Letter of one I wrote you from Williamsburg on the 15th of November, inclosing my several Invoices, gives me some uneasiness, as a disappointment of the Goods therein required woud put me to very great Inconveniences—I shall wait the arrival of the Ships however before I altogether despair, or send fresh copies as there is a chance of their getting to hand, althô no mention is made of it.
You leave me in suspence about sending a Ship into Potomack this year, and whether I am to keep my Tobacco in expectation of this event or not, I cannot easily determine; I have already refused some offers on liberty, and if no Vessel comes from you, or timely advice of the contrary, I may possibly encounter another disappointment in the disposal of my Tobacco:

Inclosed is a Bill of Exchange on Messrs Bosworth & Griffeth for £194.5s.5d. which please to receive & credit my Account for. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

